Citation Nr: 0013486	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-00 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to January 
1952 and from September 1953 to April 1972.  His decorations 
include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Tinnitus is due to injury of service origins. 


CONCLUSION OF LAW

Service connection for tinnitus is granted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

As noted above, the veteran served on active duty from July 
1950 to January 1952 and from September 1953 to April 1972 
with service in the Korean War.  During this time, no 
reference was made to tinnitus.  At his first separation 
evaluation in January 1952, he made no reference to either 
tinnitus or a disability associated with his ears.  The 
veteran was discharged from his first period of active 
service that month.  

The veteran filed his initial claim for VA compensation in 
January 1952.  He made no reference to tinnitus or any 
disorder associated with his ears.  At a hearing held before 
a hearing officer at the RO in March 1952, as well as a VA 
examination held in March 1952, he made no reference to 
tinnitus or a ringing in his ears associated with his combat 
or exposure to loud noises during his active service.  

The veteran's second period of active service was from 
September 1953 to April 1972.  Once again, no reference was 
made to tinnitus or a ringing noise associated with exposure 
to loud noises during his combat in the Korean War.  The 
medical records from September 1953 to April 1972 include 
treatment of the veteran's ears for a condition not at issue 
before the Board at this time.  During these evaluations, he 
made no reference to tinnitus or a symptom associated with 
tinnitus.  At his separation evaluation in November 1971, the 
veteran specifically denied hearing loss and made no 
reference to tinnitus or a ringing sound associated with 
tinnitus.  The veteran's ears were found to be normal.  He 
was discharged from active service in April 1972.  

The veteran filed an additional claim for VA compensation in 
June 1996, years after his discharge from active service.  He 
referred to a hearing loss, but did no mention tinnitus by 
name or manifestation.  In an additional statement dated 
November 1996, the veteran again made no reference to 
tinnitus.  

In a December 1996 audiological evaluation, the veteran 
reported periodic moderate tinnitus since 1966.  It was 
indicated that the tinnitus was soft, highly pitched, and 
interferes with communication and hearing.  In a February 
1997 audiological evaluation, he reported tinnitus as being 
soft and as having a high pitch.  In December 1996, the 
veteran indicated that he first became aware he had hearing 
loss in about 1966, which he attributed to the noise and the 
firing from weapons.  It was also noted that the veteran had 
an infection as a child with a myringotomy in the left ear at 
about the age of 6 or 7 years.  He stated that he had 
tinnitus in the left ear only and that this condition "comes 
and goes."  It was described as soft with a ringing quality.  
Evaluation of the veteran's external ears was normal.  

Outpatient treatment records were obtained by the RO.  
Significantly, in one of these outpatient treatment records 
the veteran specifically denies tinnitus.  While the date of 
this outpatient treatment record is unclear, the veteran's 
age at the time of the evaluation was reported as 67, which 
would place the date between March 1998 and March 1999. 

In September 1998, the veteran was treated for a painless 
bleeding from the left ear.  At that time, no reference was 
made to tinnitus or the veteran's active service.  

In his December 1998 substantive appeal, the veteran noted 
his award of the Purple Heart Medal during his active service 
in the Korean War.  The veteran stated that he had not sought 
treatment for tinnitus but that he did complain about it.  He 
contended that he should be service connected for hearing 
loss and tinnitus.  

In January 1999, the veteran's spouse noted that he had been 
attached to the 1st Marine Division in Korea in 1950.  She 
indicated that she had became aware of his medical problems, 
including a ringing in his left ear.  It was noted that these 
problems had persisted throughout his military career and had 
continued during his retirement.  A second January 1999 
statement from a friend of the veteran also states that he 
suffered from a loss of hearing and ringing in his left ear.  

In a February 1999 audiological evaluation, it was noted that 
the veteran had ear infections as a child and had a 
myringotomy in the left ear at about the age of 7.  He did 
not have any ear infections until a PE Tube was placed in his 
left tympanic membrane approximately two years ago.  This was 
done in an effort to equalize ear pressure.  After placement 
of the PE Tube, he developed some bleeding from that ear and 
was also treated for otitis media.  He did not have any ear 
infections as an adult prior to the placement of the PE Tube.  
Intermittent ringing in the ears was noted.  

Physical examination of the right tympanic membrane was clear 
with some scattered myringosclerosis.  The tympanic membranes 
showed a PE Tube in place.   Disturbance of balance and 
hearing loss were noted.  "Intermittent" tinnitus was also 
noted.  Active ear disease and infections of the middle or 
inner ear were not found.  The veteran was diagnosed with 
bilateral moderate to severe sensorineural hearing loss 
secondary to noise exposure during his military service.  
Significantly, while tinnitus was noted, the examiner failed 
to associate this disability with the veteran's active 
service.  

In April 1999, the veteran stated that he had tinnitus on 
active duty but really had no idea what it was.  He indicated 
that he first was questioned about it several years after 
leaving the military.  It was noted that his tinnitus was 
bilateral, constant and was due to acoustic trauma.  

Written argument was prepared by the veteran's representative 
in July 1999 and May 2000.  

Analysis

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
been diagnosed with tinnitus.  With respect to the second 
prong of the Caluza analysis, a review of the service medical 
records fails to indicate treatment for or a diagnosis of 
tinnitus.  While the veteran indicates that his tinnitus is 
the result of acoustic exposure his active service in the 
Korean War, he made no reference to this disability during 
his first period of active service.  Moreover, he made no 
reference to tinnitus during his second period of active 
service, where he underwent treatment of his ears on several 
occasions.  The veteran actually denied a disability 
associated with his ears during his retirement evaluation in 
1971.  

In written argument prepared by the veteran's representative 
in May 2000, the Court's determination in Beausoleil v. 
Brown, 8 Vet. App. 459 (1996) is cited for the proposition 
that while 38 U.S.C.A. § 1154(b) (West 1991) does not create 
a statutory presumption per se, it operates to lighten the 
evidentiary burden of the veteran who seeks benefits from an 
allegedly service-connected disease or injury, and who 
alleges that the disease or injury was incurred in or 
aggravated by active combat service.  However, as also stated 
by the Court in Beausoleil, the Court has not held that 
invocation of § 1154(b) "automatically results in an award 
of service connection."  Id. at 464.  

Notwithstanding, the Board must note the veteran's combat 
service in the Korean War and his description of exposure to 
loud noises during this service.  These accounts are 
consistent with the circumstances of his service and he is 
competent to describe such events.  He has also submitted 
statements to support this contention.  Accordingly, the 
Board finds that he has satisfied the second prong of the 
Caluza analysis by providing evidence of noise exposure in 
service.  

With respect to the third prong of the Caluza analysis, 
evidence to link a current disability to a disease or injury 
of service origins, there is no competent medical evidence of 
tinnitus or indications of a ringing in the ears during 
service.  There is also no competent medical evidence to 
associate the veteran's current tinnitus with his service or 
his service connected hearing loss.  The veteran, however, 
can well ground his claim under 38 C.F.R. § 3.303(b) (1999) 
and Savage, supra.  The veteran is competent to describe 
manifestations observable to a lay party (such as a ringing 
in the ears) and is also competent to provide evidence of 
continuity of symptomatology of such manifestations.  

As a general rule, lay parties are not competent to associate 
manifestations observable to a lay party to a specific 
medical diagnosis because most medical diagnoses do not 
involve conditions that are subject to lay observation.  The 
exception to this general rule occurs where the disability 
itself is perceptible to a lay party.  The Court has held 
that an example of such a condition is flat feet.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  Tinnitus is a wholly 
subjective phenomena and thus perceptible to a lay party.  At 
this time, there is no objective sign or symptom required to 
establish the diagnosis of tinnitus that can only be 
confirmed by a party with medical expertise.  Furthermore, 
the former requirement that tinnitus must be due to head 
injury, concussion or acoustic trauma in order to be 
compensable has been removed from the rating criteria.  Thus, 
the potential need for medical expertise to provide an 
opinion as to the specific mechanics of medical causation has 
been eliminated.  Finally, at the stage of determining 
whether the claim is well grounded, the lay assertions must 
be presumed to be true.  Robinette v. Brown, 8 Vet. App. 69 
(1995); King v. Brown, 5 Vet. App. 19 (1995).  Accordingly, 
the veteran can well ground his claim for tinnitus on the 
basis of lay assertions of continuity of symptoms.

Turning to the merits of the claim, the Board recognizes that 
the veteran enjoys important evidentiary advantages under the 
provisions of 38 U.S.C.A. § 1154(b) with respect to 
establishing service connection.  Even as to a veteran who 
"engaged in combat with the enemy," however, the law still 
requires that his evidence must still be satisfactory, that 
is to say "credible."  In Caluza, 7 Vet. App. at 510-511, 
the Court held that credibility can be impeached generally by 
a showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The record in this case discloses some obvious and material 
"inconsistent statements."  Not only do the contemporaneous 
service records lack any reference by complaints or history 
to tinnitus, they actually contain a flat denial by the 
veteran on his report of medical history of the presence of 
any ear disability at the time of separation from the second 
period of service.  Furthermore, there are sharp conflicts 
within the post service medical records as to the veteran's 
own statements as to the presence of tinnitus, whether it is 
unilateral or bilateral and as to whether it is intermittent 
as opposed to persistent.  These include:

December 1996 audiological examination: Periodic moderate 
tinnitus since 1966.
February 1997 audiological examination: Tinnitus only in the 
left ear that "comes and goes."
Outpatient record between March 1998 and March 1999: No 
tinnitus.
February 1999 audiological evaluation: Intermittent ringing 
in the ears. 
April 1999 statement from the veteran: Tinnitus is bilateral 
and constant. 

On the other hand, the claimant has submitted lay statements 
providing assertions that the veteran experienced tinnitus 
during and since service.  Moreover, the Board believes that 
these inconsistencies can be substantially reconciled on the 
basis that the veteran's tinnitus is intermittent, or at 
least he is only intermittently aware of it.  This would 
account for the report of "no tinnitus" on the one 
outpatient report and would be consistent with the by far 
most commonly repeated history that the tinnitus is 
intermittent (or it "comes and goes").  

The Board is also mindful of the benefit of the doubt 
doctrine.  This provides that whether there is an approximate 
balance of evidence for and against the claim, the veteran 
will be given the benefit of the doubt.  In this case, the 
record is fairly balanced for and against the claim as to 
whether the veteran's intermittent tinnitus originated in 
service and has persisted since that time.  The veteran is 
entitled to the benefit of the doubt in such circumstances.  
38 U.S.C.A. § 5107.  Accordingly, the benefit is granted.










ORDER

Entitlement to service connection for tinnitus is granted.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

